DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found non-persuasive with respect to the previously recited prior art.  An updated grounds of rejection is presented below, due to the change in scope necessitated by amendment. 

Claim Rejections - 35 USC § 112
Claim 1 is objected to because of the following informalities:  “a signal processing circuit configured to:” is repeated twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the newly added recitation “…wherein cardiac output of the subject decreases at heart rates higher than the critical heart rate” is unclear and confusing as to what exactly the applicant is attempting to claim, as the recitation appears to be a statement not limiting the claim.  It is unclear whether the applicant is defining a cardiac output, a requirement that defines the critical heart rate, or an expected cardiac physiological relationship.  If applicant is attempting to define what a critical heart rate is, it is recommended that the applicant amend the claims for clarity.
Claims 2-10 are rejected under the same rationale as being dependent upon claim 1 and its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2012/0296228; hereinafter “Zhang”).
Regarding claim 1, Zhang discloses an apparatus comprising: a stimulus circuit configured to deliver electrical pacing therapy to a subject when operatively coupled to a plurality of electrodes (e.g. Fig. 2, ¶¶ 53); a heart sound sensing circuit configured to produce a sensed heart sound signal representative of mechanical cardiac activity (e.g. ¶¶ 53-55, 64-66, etc.); and a signal processing circuit configured to: obtain measures of an S1 heart sound parameter as a function of heart rate using the sensed heart sound signal (e.g. ¶¶ 115; Fig.11, #206); determine a critical heart rate for the subject using the obtained measures of the S1 heart sound parameter as a function of heart rate, wherein cardiac output of the subject decreases at heart rates higher than the critical heart rate (e.g. ¶¶ 115 – where the critical heart rate is the maximum measured acoustic cardiographic metrics which includes the maximum amplitude of S1 #206 in Fig. 11); and set a maximum pacing rate to the determined critical heart rate (e.g. ¶¶ 115 – where the maximum pacing rate is set based on the maximum amplitude of S1, which defines or identifies the critical heart rate).
Regarding claim 11, Zhang teaches an automated method of operation of a medical device system, the method comprising: sensing a heart sound signal representative of mechanical cardiac activity of a subject (e.g. ¶¶ 53-55, 64-66, etc.); delivering electrical cardiac pacing therapy to the subject, including varying a paced heart rate of the subject according to a specified paced heart rate protocol (e.g. ¶¶ 53); obtaining measures of an S1 heart sound parameter as a function of different paced heart rates using the sensed heart sound signal (e.g. ¶¶ 115; Fig.11, #206); identifying a critical heart rate for the subject using the obtained measures of the S1 heart sound parameter as a function of heart rate (e.g. ¶¶ 115 – where the critical heart rate is the maximum measured acoustic cardiographic metrics which includes the maximum amplitude of S1 #206 in Fig. 11); and setting a maximum pacing rate using a to the identified critical heart rate (e.g. ¶¶ 115 – where the maximum pacing rate is set based on the maximum amplitude of S1, which defines or identifies the critical heart rate).
Regarding claim 16, Zhang discloses a medical device system comprising: first medical device including: a stimulus circuit configured to deliver electrical pacing therapy to a subject when operatively coupled to a plurality of electrodes (e.g. Fig. 2, ¶¶ 53); a heart sound sensing circuit configured to produce a sensed heart sound signal representative of mechanical cardiac activity (e.g. ¶¶ 53-55, 64-66, etc.); a control circuit operatively coupled to the stimulus circuit and configured to vary a paced heart rate of the subject according to a specified paced heart rate protocol (e.g. ¶¶ 9 – “evaluation is based on at least one acoustic cardiographic metric and the evaluation includes varying the value of the cardiac pacing parameter over a predetermined range at a predetermined interval”); and a first communication circuit configured to transfer information wirelessly (e.g. ¶¶ 42); and a second medical device including: a second communication circuit configured to receive heart sound information from the first medical device (X); a user interface including a display (e.g. ¶¶ 116 – “In some cases, the acoustic cardiographic metrics, including S2 timing are displayed on a remote device, and a physician reviews the values for S2 timing versus AV delay”; Fig. 11, etc.); and a signal processing circuit configured to: obtain measures of an S1 heart sound parameter as a function of heart rate using the sensed heart sound signal (e.g. ¶¶ 115; Fig.11, #206); determine a critical heart rate for the subject using the obtained measures of the S1 heart sound parameter as a function of heart rate (e.g. ¶¶ 115 – where the critical heart rate is the maximum measured acoustic cardiographic metrics which includes the maximum amplitude of S1 #206 in Fig. 11); and present information related to heart rate criticality using the display including a maximum heart rate set to the determined critical heart rate (e.g. ¶¶ 116 – “In some cases, the acoustic cardiographic metrics, including S2 timing are displayed on a remote device, and a physician reviews the values for S2 timing versus AV delay”; Fig. 11, etc.).
Regarding claims 2, 12, and 19, Zhang discloses the signal processing circuit is configured to: obtain measures of S1 heart sound amplitude as the S1 heart sound parameter; and identify the critical heart rate as a heart rate corresponding to a maximum measured S1 heart sound amplitude (e.g. ¶¶ 81; 115 – where the critical heart rate is the maximum measured acoustic cardiographic metrics which includes the maximum amplitude of S1 #206 in Fig. 11).
Regarding claim 3, 13, and 20, Zhang discloses a cardiac signal sensing circuit configured to produce a sensed cardiac signal representative of cardiac depolarization of the subject when coupled electrically to the plurality of electrodes; wherein signal processing circuit is configured to: obtain measures of a systolic time interval (STI) ratio as the heart sound parameter using the sensed cardiac signal and the sensed heart sound signal (e.g. ¶¶ 114 – “The S1-S2 interval is a surrogate for stroke volume, i.e., Left Ventricular Systolic Time (LVST)”); and identify the critical heart rate as a heart rate corresponding to a minimum measured STI ratio (e.g. ¶¶ 115 – “Acoustic cardiographic metric 204 is a systolic time interval (STI). In some examples the STI is LVST and is the interval between S1 and S2”).
Regarding claims 4 and 14, Zhang discloses the signal processing circuit is configured to calculate, as the STI ratio, a ratio including a time interval between a cardiac signal fiducial and the S1 heart sound and a time interval between the S1 heart sound and an S2 heart sound (e.g. ¶¶ 115 – “Acoustic cardiographic metric 204 is a systolic time interval (STI). In some examples the STI is LVST and is the interval between S1 and S2”)
Regarding claim 5 and 15, Zhang discloses the signal processing circuit is configured to: determine slope of the measures of the S1 heart sound parameter as a function of heart rate; and identify the critical heart rate as a heart rate corresponding to a minimum determined slope (e.g. ¶¶ 122 – where the pacing parameters are directed towards minimizing the acceleration time or slope of the S1 heart sound parameter).
Regarding claim 6, Zhang discloses a control circuit operatively coupled to the stimulus circuit and configured to vary a paced heart rate of the subject according to a specified paced heart rate protocol (e.g. ¶¶ 9 – “evaluation is based on at least one acoustic cardiographic metric and the evaluation includes varying the value of the cardiac pacing parameter over a predetermined range at a predetermined interval”); wherein the signal processing is configured to collect the measures of the S1 heart sound parameter according to the specified paced heart rate protocol and determine the critical heart rate using the collected measures of the heart sound parameter (e.g. ¶¶ 115 – where the critical heart rate is the maximum measured acoustic cardiographic metrics which includes the maximum amplitude of S1 #206 in Fig. 11).
Regarding claim 7, Zhang discloses the control circuit is configured to vary the paced heart rate according to one of a ramp-up pacing rate protocol (e.g. ¶¶ 94 – “pacing may be delivered for AV delays from 120 ms to 260 ms increasing at 10 ms increments”).
Regarding claim 8, Zhang discloses a physiologic sensing circuit configured to produce a sensed physiological signal representative of physiological information of the subject (e.g. ¶¶ 9, 64, etc.); wherein the control circuit is configured to change the paced heart rate up to a maximum heart rate limit according to the sensed physiological signal, and set the maximum heart rate limit to the determined critical heart rate (e.g. ¶¶ 115 – where the critical heart rate is the maximum measured acoustic cardiographic metrics which includes the maximum amplitude of S1 #206 in Fig. 11).
Regarding claim 9, Zhang discloses the signal processing circuit is configured to gather paired measures of the S1 heart sound parameter and heart rate during naturally occurring changes in heart rate over a specified time interval and use the paired measures of the heart sound parameter and heart rate to determine the critical heart rate (e.g. ¶¶ 114, 115, 118, etc. – where the examiner notes the R-R interval or heart rate is correlated or gathered at the same time as the heart sounds in order to normalize the different pacing parameters).
Regarding claim 10, Zhang discloses the signal processing circuit is configured to filter measures of the S1 heart sound parameter after a change in heart rate (e.g. ¶¶ 104 – “Cardiac signal analyzer 80 or another component of IMD 16 filters (e.g., band pass filter), the heart sound signal”) and use filtered measures of the heart sound parameter as a function of heart rate to determine the critical rate (e.g. ¶¶ 115 – where the critical heart rate is the maximum measured acoustic cardiographic metrics which includes the maximum amplitude of S1 #206 in Fig. 11).
Regarding claims 17-18, Zhang discloses the signal processing circuit is configured to present, using the display, a graphical plot of values of the S1 heart sound parameter measured as a function of heart rate in ambulatory settings (e.g. ¶¶ 116 – “In some cases, the acoustic cardiographic metrics, including S2 timing are displayed on a remote device, and a physician reviews the values for S2 timing versus AV delay”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792